DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 4/19/2018.  Claims 1, 3-6, 8-10 and 12-17 are pending for consideration in this Office Action.

Response to Amendment

The objections to the drawings have been withdrawn in light of the amendments filed.  The objection to the abstract has been withdrawn in light of the amendments filed.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN109475068A) in view of Slessman et al. (US2014/0190198).

Regarding Claim 1, Zhang teaches a data center air cooling system [fig 1], comprising: a first information technology (IT) room of a data center building that has a first set of electronic racks housed therein [0012; fig 1; Drawing I]; 
a second IT room of the data center building that has a second set of electronic racks housed therein, each of the first and second sets of electronics racks includes one or more pieces of IT equipment, the second IT room being separate from the first IT room in the data center building [0012; fig 1; Drawing I]; 
an air conditioner [0013; fig 1] that provides cooling air into an air chamber [6] that is arranged to supply the cooling air directly into the first IT room [0012; fig 1; Drawing I]; 
an air duct system [2; 7] that is arranged to supply the cooling air from the air chamber to the second IT room and is arranged to return warmed air from the first IT room and the second IT room to the air conditioner [0012; fig 1; Drawing I].  
Zhang does not teach a plurality of louvers that are each arranged to open and close independently to create a plurality of airflow modes for cooling the pieces of IT equipment of the first set of electronics racks in the first IT room, the pieces of IT equipment of the second set of electronic racks in the second IT room, or a combination thereof.
However, Slessman teaches a data module having an air duct system to supply cooling air to the data module [0003; fig 3] where a plurality of louvers [at least damper 415] are each configured to open and close independently to create a plurality of airflow modes for cooling pieces of IT equipment [315] in the module [0162; 0163; fig 3].  Slessman teaches that it is known in the field of data center cooling that this arrangement allows a user to modulate air supply and thereby control the temperature of supply air [0163; where one skilled in the art would recognize that air dampers can be installed at the supply openings of Zhan; see Zhan at Drawing I].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Zhan to  have a plurality of louvers that are each arranged to open and close independently to create a plurality of airflow modes for cooling the pieces of IT equipment of the first set of electronics racks in the first IT room, the pieces of IT equipment of the second set of electronic racks in the second IT room, or a combination thereof in view of the teachings of Slessman in order to modulate air supply and thereby control the temperature of supply air.

Regarding Claim 10, Zhang, as modified, teaches the invention of Claim 1 above and Zhang teaches wherein  each of the first and second set of electronic racks is configured as a pod of electronic racks that is arranged around either a hot aisle or a cold aisle [fig 1].



    PNG
    media_image1.png
    906
    840
    media_image1.png
    Greyscale




Drawing I

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN109475068A) and Slessman et al. (US2014/0190198) as applied to claim 1 above, and further in view of Andou (JPS60178240A).

Regarding Claim 2, Zhang, as modified, teaches the invention of Claim 1 above and Zhan teaches wherein the air chamber is a first air chamber and is located between the air conditioner and the first IT room [Drawing I], wherein the data center air cooling system further comprises a second air chamber [Drawing I]; and a third air chamber between the first IT room and the second IT room, wherein the third air chamber comprises a first area adjacent to the first IT room and a second area adjacent to the second IT room [Drawing I],  wherein the second air chamber is adjacent to the second IT room and opposite to the third air chamber [Drawing I].  Zhang does not teach wherein a first louver of the plurality of louvers is between the first area and second area.
However, Andou teaches an air conditioner with an system of parallel ducts having a first duct 10 and second duct 11 [0001; fig 7] wherein a louver [at least the system of dampers 14, 15] is between the first duct [10] and the second duct [11; fig 7] for the obvious advantage of allowing air to flow from the first duct to the second duct and vice versa.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Zhan to have wherein a first louver of the plurality of louvers is between the first area and second area in view of the teachings of Andou in order to allow air to flow from the first duct to the second duct and vice versa.



Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN108507085A) in view of Slessman et al. (US2014/0190198).

Regarding Claim 11, Huang teaches a data center cooling system [fig 1], comprising: a first information technology (IT) room of a data center building that has a first set of electronic racks [1; 0011; fig 1; Drawing II]; 
a second IT room of the data center building that has a second set of electronics racks [1], each of the first and second sets of electronics includes one or more pieces of IT equipment, the second IT room being separate from the first IT room in the data center building [0011; fig 1; Drawing II]; 
a first air conditioner [4] that is adjacent to the first IT room and a second air conditioner that is adjacent to the second IT room, wherein at least one of the first and second air conditioner separately provide cooling air into its respectively adjacent IT rooms [0011; 0013; Drawing II]; 
an air duct system [3, 5] that at least one of supplies cooling air to at least one of the rooms and returns warmed air from at least one of the rooms to at least one of the first and second air conditioners [0011; fig 1; Drawing II].  
Huang does not explicitly teach a plurality of louvers that are arranged to open and close independently to create a plurality of airflow modes for cooling pieces of IT equipment in the first IT room, in the second IT room, or a combination thereof.
However, Slessman teaches a data module having an air duct system to supply cooling air to the data module [0003; fig 3] where a plurality of louvers [at least damper 415] are each configured to open and close independently to create a plurality of airflow modes for cooling pieces of IT equipment [315] in the module [0162; 0163; fig 3].  Slessman teaches that it is known in the field of data center cooling that this arrangement allows a user to modulate air supply and thereby control the temperature of supply air [0163; where one skilled in the art would recognize that air dampers can be installed at the supply openings of Huang; see Huang at fig 1]].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Huang to  have a plurality of louvers that are arranged to open and close independently to create a plurality of airflow modes for cooling pieces of IT equipment in the first IT room, in the second IT room, or a combination thereof in view of the teachings of Slessman in order to modulate air supply and thereby control the temperature of supply air.

Regarding Claim 12, Huang, as modified, teaches the invention of Claim 11 above and Huang teaches a first air chamber that is between the first air conditioner and the first IT room; and a second air chamber that is between the second air conditioner and the second IT room [Drawing II; where cold chamber 10 can be arranged as a duct].



    PNG
    media_image2.png
    649
    838
    media_image2.png
    Greyscale

Drawing II

Allowable Subject Matter

Claims 3 and 13 are cited as containing allowable subject matter. 

Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims depending therefrom are cited as being objected to based upon their respective dependencies.

Response to Arguments

On pages 10-12 of the remarks, Applicant argues with respect to Claims 1 and 10 that Zhang et al. (CN109475068A, hereinafter “Zhang”) as modified by Slessman et al. (US2014/0190198, hereinafter “Slessman”) does not teach " an air conditioner provides cooling air into an air chamber that is arranged to supply the cooling air directly into the first IT room; 
an air duct system that is arranged to supply the cooling air from the air chamber to the second IT room and is arranged to return warmed air from the first IT room and the second IT room to the air conditioner."  In particular, Applicant argues that Zhang does not teach where the air conditioner is supplying cooling air (e.g., via the air chamber and the air duct system) to separate rooms in a data center building, where each room includes one or more electronics racks. Applicant's arguments have been considered but are not persuasive. 

MPEP 2141-2144 explains Obviousness Rejections  

In response to Applicant's arguments, Zhang teaches in Drawing I where air is supplied via an air chamber and duct system to a first and second IT room and where that air is returned to the air conditioning system.  Applicant is reminded that the Office rejects claims and do not reject drawings.  Additionally, the claim language is sufficiently broad such that the prior art reference Zhang reads upon the current iteration of claims.  Accordingly, the rejections are maintained.
For at least the reasons above, claims 1-20 remain rejected.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763